    Case 3:21-cv-00007-RLY-MPB Document 24 Filed 04/19/21 Page 1 of 4 PageID #: 144



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA



In re: Midwestern Pet Foods Marketing, Sales          Case No.: 3:21-cv-00007-RLY-MPB
Practices and Product Liability Litigation




            PLAINTIFFS’ MOTION FOR APPOINTMENT OF INTERIM COUNSEL
                         PURSUANT TO FED. R. CIV. P. 23(g)


        Pursuant to Fed. R. Civ. P. 23(g), and this Court’s March 29, 2021 Order on Plaintiffs’ Joint

Motion to Consolidate, Plaintiffs Tiffany Carlson, Tammy Johnson, Stephanie Romero, David Starnes,

Staci Foote, Ashley Lill, Crystal Fabela, Harvey Williams, Owen Woodall, Vollie Griffin, Mel Labefre,

Charles Foster, Shanda Marshall, and Chanler Potts (collectively “Plaintiffs”), by and through their

counsel of record, hereby move for the appointment of the following attorneys as Interim Counsel:

Rosemary M. Rivas, Jeffrey S. Goldenberg, and Mark J. Tamblyn as Interim Co-Lead Counsel; Lynn A.

Toops and Kathleen A. DeLaney as Interim Co-Liaison Counsel; and Jessica J. Sleater, Charles E.

Schaffer, Joseph G. Sauder and Bruce E. Newman as Interim Executive Committee members.

        This motion is supported by counsel for all Plaintiffs presently before this Court and is based on

the arguments set forth in the accompanying Memorandum of Law, and the Declarations of Rosemary

M. Rivas, Jeffrey S. Goldenberg, and Mark J. Tamblyn and the exhibits thereto. 1




1
 Counsel for Defendant, Mr. Justin M. Penn, was provided with a copy of this motion but to date has
not had an opportunity to discuss it with Midwestern. Mr. Penn has informed Plaintiffs that Midwestern
will advise the Court within the next seven (7) days if it intends to take a position on this motion.
 Case 3:21-cv-00007-RLY-MPB Document 24 Filed 04/19/21 Page 2 of 4 PageID #: 145


Dated: April 19, 2021                   Respectfully submitted,

                                        /s/ Lynn A. Toops
                                        Lynn A. Toops
                                        Lisa M. La Fornara
                                        COHEN & MALAD, LLP
                                        One Indiana Square, Suite 1400
                                        Indianapolis, Indiana 46204
                                        Telephone: (317) 636-6481
                                        ltoops@cohenandmalad.com
                                        llafornara@cohenandmalad.com

                                        Kathleen A. DeLaney
                                        DELANEY & DELANEY LLC
                                        3646 North Washington Blvd.
                                        Indianapolis, IN 46205
                                        Telephone: (317) 920-0400
                                        Facsimile: (317) 920-0404
                                        kathleen@delaneylaw.net

                                        Proposed Interim Co-Liaison Counsel

                                        /s/ Rosemary M. Rivas_______________
                                        Rosemary M. Rivas (pro hac vice)
                                        Mark Troutman (pro hac vice)
                                        David Stein (pro hac vice)
                                        GIBBS LAW GROUP LLP
                                        505 14th Street, Suite 1110
                                        Oakland, California 94612
                                        Telephone: (510) 350-9700
                                        Facsimile: (510) 350-9701
                                        rmr@classlawgroup.com
                                        mht@classlawgroup.com
                                        ds@classlawgroup.com

                                        /s/ Jeffrey S. Goldenberg
                                        Jeffrey S. Goldenberg (pro hac vice)
                                        GOLDENBERG SCHNEIDER, LPA
                                        4445 Lake Forest Drive, Suite 490
                                        Cincinnati, OH 45242
                                        Telephone: (513) 345-8297
                                        Facsimile: (513) 345-8294
                                        jgoldenberg@gs-legal.com

                                        /s/ Mark J. Tamblyn
                                        Kenneth A. Wexler (pro hac vice)
                                        Mark J. Tamblyn (pro hac vice)
                                        WEXLER WALLACE LLP

                                        1
Case 3:21-cv-00007-RLY-MPB Document 24 Filed 04/19/21 Page 3 of 4 PageID #: 146


                                       333 University Avenue, Suite 200
                                       Sacramento, CA 95825
                                       Telephone: (916) 565-7692
                                       Facsimile: (312) 346-0022
                                       kaw@wexlerwallace.com
                                       mjt@wexlerwallace.com

                                       Proposed Interim Co-Lead Counsel

                                       Jessica J. Sleater (pro hac vice)
                                       ANDERSEN SLEATER SIANNI LLC
                                       1250 Broadway, 27th Floor
                                       New York, New York 10001
                                       Telephone: (646) 599-9848
                                       jessica@andersensleater.com

                                       Charles E. Schaffer
                                       LEVIN SEDRAN & BERMAN, LLP
                                       510 Walnut Street, Suite 500
                                       Philadelphia, PA 19106
                                       Telephone: (215) 592-1500
                                       Facsimile: (215) 592-4663
                                       cschaffer@lfsblaw.com

                                       Joseph G. Sauder
                                       SAUDER SCHELKOPF, LLC
                                       1109 Lancaster Avenue
                                       Berwyn, PA 19312
                                       Telephone: (888) 711-9975
                                       Facsimile: (610) 421-1326
                                       jgs@sstriallawyers.com

                                       Bruce E. Newman (pro hac vice)
                                       BROWN, PAINDIRIS & SCOTT, LLP
                                       747 Stafford Avenue
                                       Bristol, CT 06010
                                       Phone: (860) 583-5200
                                       Facsimile: (860) 589-5790
                                       bnewman@bpslawyers.com

                                       Proposed Interim Executive
                                       Committee




                                       2
  Case 3:21-cv-00007-RLY-MPB Document 24 Filed 04/19/21 Page 4 of 4 PageID #: 147



                                    CERTFICIATE OF SERVICE

       I hereby certify that on April 19, 2021, a copy of the foregoing PLAINTIFFS’ MOTION FOR

APPOINTMENT OF INTERIM COUNSEL PURSUANT TO FED. R. CIV. P.23(g) was filed

electronically. Service of this filing will be made on all ECF-registered counsel by operation of the

court’s electronic filing system. Parties may access this filing through the court’s system.



                                                     \s\ Lynn A. Toops




                                                     3
